Exhibit 10.18

 

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a confidential treatment
request.  The redacted material has been marked at the appropriate places with
three asterisks (***).

 

ADMINISTRATIVE AGENCY AGREEMENT

 

among

 

WILLIS ENGINE SECURITIZATION TRUST II,

 

WILLIS LEASE FINANCE CORPORATION,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee

 

and

 

THE ENTITIES LISTED ON APPENDIX A HERETO

 

Dated as of September 17, 2012

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

SECTION 1.01

Definitions

1

 

 

 

 

ARTICLE 2 APPOINTMENT; ADMINISTRATIVE SERVICES

1

 

 

 

SECTION 2.01

Appointment

1

 

 

 

 

 

SECTION 2.02

Limitations

2

 

 

 

 

 

SECTION 2.03

General Services

3

 

 

 

 

 

 

(a)

General Services

3

 

 

 

 

 

 

 

(b)

Monitoring Services

4

 

 

 

 

 

 

 

(c)

Rating Agency Services

4

 

 

 

 

 

 

 

(d)

Documentation and Letters of Credit

5

 

 

 

 

 

 

 

(e)

Closing Services

5

 

 

 

 

 

 

 

(f)

Filings and Reports

5

 

 

 

 

 

 

 

(g)

Amendments

6

 

 

 

 

 

 

 

(h)

Lease Defaults

6

 

 

 

 

 

 

 

(i)

Payment of Bills

6

 

 

 

 

 

 

 

(j)

Servicing Agreement

6

 

 

 

 

 

 

 

(k)

Events of Default

7

 

 

 

 

 

 

 

(l)

Letters of Credit

7

 

 

 

 

 

 

SECTION 2.04

Bank Account Management and Calculation Services

8

 

 

 

 

 

 

(a)

(i) Operating Bank

8

 

 

 

 

 

 

 

(b)

Description of Accounts

8

 

 

 

(i)

Collection Account

8

 

 

 

 

 

 

 

(c)

Calculations

10

 

 

 

 

 

 

 

(d)

Ratings and the Accounts

11

 

 

 

 

 

 

 

(e)

Records

11

 

 

 

 

 

 

 

(f)

Reports

11

 

 

 

 

 

 

 

(g)

Investment Directions

11

 

 

 

 

 

 

SECTION 2.05

Accounting Services

11

 

 

 

 

 

 

(a)

Budgeting Process

11

 

 

 

 

 

 

 

(b)

Management Accounts and Financial Statements

11

 

i

--------------------------------------------------------------------------------


 

 

 

(c)

Accounting Standards

13

 

 

 

 

 

 

 

(d)

Guidelines for Draft Accounts

13

 

 

 

 

 

 

SECTION 2.06

Additional Administrative Services

13

 

 

 

 

 

SECTION 2.07

Replacement Engine

13

 

 

 

 

 

SECTION 2.08

New Subsidiaries

13

 

 

 

 

 

SECTION 2.09

Responsibility of WEST and the Subsidiaries

14

 

 

 

 

ARTICLE 3 STANDARD OF PERFORMANCE; LIABILITY AND INDEMNITY

14

 

 

 

SECTION 3.01

Standard of Performance

14

 

 

 

 

 

SECTION 3.02

Conflicts of Interest

14

 

 

 

 

 

SECTION 3.03

Liability and Indemnity

15

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

17

 

 

 

SECTION 4.01

Representations and Warranties by Administrative Agent

17

 

 

 

 

ARTICLE 5 ADMINISTRATIVE AGENT UNDERTAKINGS

17

 

 

 

SECTION 5.01

Administrative Agent Undertakings

17

 

 

 

 

ARTICLE 6 UNDERTAKINGS OF ISSUER GROUP

19

 

 

 

SECTION 6.01

Cooperation

19

 

 

 

 

 

SECTION 6.02

Information

20

 

 

 

 

 

SECTION 6.03

Scope of Services

20

 

 

 

 

 

SECTION 6.04

Ratification

21

 

 

 

 

 

SECTION 6.05

Covenants

21

 

 

 

 

 

SECTION 6.06

Ratification by Subsidiaries

22

 

 

 

 

ARTICLE 7 ADMINISTRATION FEES AND EXPENSES

22

 

 

 

SECTION 7.01

Administration Fees

22

 

 

 

 

 

SECTION 7.02

Expenses

22

 

 

 

 

 

SECTION 7.03

Payment of Expenses

22

 

 

 

 

ARTICLE 8 TERM; REMOVAL OF OR TERMINATION BY THE ADMINISTRATIVE AGENT

23

 

 

 

SECTION 8.01

Term

23

 

 

 

 

 

SECTION 8.02

Right to Terminate

23

 

 

 

 

 

SECTION 8.03

Consequences of Termination

25

 

 

 

 

 

 

(a)

Notices

25

 

 

 

 

 

 

 

(b)

Accrued Rights

25

 

 

 

 

 

 

 

(c)

Replacement

25

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 8.04

Survival

25

 

 

 

 

ARTICLE 9 ASSIGNMENT AND DELEGATION

26

 

 

 

SECTION 9.01

Assignment and Delegation

26

 

 

 

 

ARTICLE 10 MISCELLANEOUS

26

 

 

 

SECTION 10.01

Notices

26

 

 

 

 

 

SECTION 10.02

Governing Law

27

 

 

 

 

 

SECTION 10.03

Jurisdiction

27

 

 

 

 

 

SECTION 10.04

Waiver of Jury Trial

28

 

 

 

 

 

SECTION 10.05

Counterparts; Third Party Beneficiaries

28

 

 

 

 

 

SECTION 10.06

Entire Agreement

28

 

 

 

 

 

SECTION 10.07

Power of Attorney

28

 

 

 

 

 

SECTION 10.08

Table of Contents; Headings

28

 

 

 

 

 

SECTION 10.09

Restrictions on Disclosure

28

 

 

 

 

 

SECTION 10.10

No Partnership

29

 

 

 

 

 

SECTION 10.11

Nonpetition

30

 

 

 

 

 

SECTION 10.12

Concerning the Indenture Trustee

30

 

 

 

 

 

SECTION 10.13

Amendments

30

 

 

 

 

 

SECTION 10.14

Engine Trustee Liability

30

 

 

 

 

APPENDIX A - Subsidiaries

 

 

 

SCHEDULE A - Definitions

 

 

 

SCHEDULE I - Accounts

 

 

iii

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENCY AGREEMENT (as amended, modified or supplemented from time
to time in accordance with the terms hereof, the “Agreement”) dated as of
September 17, 2012, among Willis Engine Securitization Trust II (“WEST”), a
Delaware statutory trust, Willis Lease Finance Corporation, a Delaware
corporation (together with its successors and permitted assigns, the
“Administrative Agent” or “Willis”), Deutsche Bank Trust Company Americas, a New
York banking corporation, not in its individual capacity but solely as trustee
under the Indenture (the “Indenture Trustee”), and the subsidiaries and owner
trusts in which WEST retains an interest, each of which is listed on Appendix A
hereto (collectively, the “Subsidiaries”).

 

For the consideration set forth herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Administrative
Agent, the Indenture Trustee, WEST and the Subsidiaries agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01                                                      Definitions. 
Capitalized terms used herein have the meanings assigned thereto in Schedule A
hereto.  Unless otherwise defined herein, all capitalized terms used but not
defined herein have the meanings assigned to such terms in the Indenture.

 

ARTICLE 2

 

APPOINTMENT; ADMINISTRATIVE SERVICES

 

SECTION 2.01                                                      Appointment. 
(a)  WEST and each Subsidiary hereby appoints the Administrative Agent as the
provider of the general services set forth in Section 2.03, the accounting
services set forth in Section 2.05 and the additional administrative services
set forth in Section 2.06 (together with the Bank Account Management Services
referred to in subsection (b) below, the “Administrative Services”) to WEST and
each Subsidiary on the terms and subject to the conditions set forth in this
Agreement.

 

(b)                                 WEST hereby directs the Indenture Trustee to
appoint, and the Indenture Trustee, on behalf of the Secured Parties, hereby
appoints, the Administrative Agent as the provider of the bank account
management and calculation services set forth in Section 2.04 and in the
Indenture (the “Bank Account Management Services”) and delegates to the
Administrative Agent its authority to administer the Accounts and to otherwise
perform the Bank Account Management Services on behalf of WEST and each
Subsidiary on the terms and subject to the conditions set forth in this
Agreement.

 

(c)                                  The Administrative Agent hereby accepts
such appointments and agrees to perform the Administrative Services on the terms
and subject to the conditions set forth in this Agreement.

 

(d)                                 The Administrative Services do not include
any service or matter which is the responsibility of the Servicer under the
Servicing Agreement or the company secretaries of WEST or any Subsidiary.

 

--------------------------------------------------------------------------------


 

SECTION 2.02                                                      Limitations. 
(a)  The Administrative Agent agrees (with respect to the Administrative
Services agreed by it to be carried out hereunder) to perform the Administrative
Services in a manner that does not violate the terms of the articles of
incorporation, by-laws, trust agreements or similar constitutional documents of
WEST and each Subsidiary and all agreements to which WEST or any Subsidiary is a
party (including all Related Documents), provided that copies of such documents
and agreements have been delivered or are otherwise available to the
Administrative Agent and, without prejudice to the foregoing, not to enter into,
on behalf of WEST or any Subsidiary, any commitments, loans or obligations or
charge, mortgage, pledge, encumber or otherwise restrict or dispose of the
property or assets or expend any funds of WEST or any Subsidiary save (i) as
expressly permitted by the terms of this Agreement or (ii) upon the express
direction of the Controlling Trustees, subject to the limitations in
Section 2.02(b) hereof.

 

(b)                                 In connection with the performance of the
Administrative Services and its other obligations hereunder, the Administrative
Agent shall (i) have no responsibility for the failure of any other Person
(other than any Person acting as a delegate of the Administrative Agent under
this Agreement pursuant to Section 9.01 hereof) providing services directly to
WEST and the Subsidiaries to perform its obligations to WEST and the
Subsidiaries, (ii) in all cases be entitled to rely upon the instructions of
WEST and the Subsidiaries with respect to any Administrative Services other than
the Bank Account Management Services or upon the instructions of the Indenture
Trustee on behalf of WEST and the Subsidiaries with respect to any Bank Account
Management Services, and upon notices, reports or other communications made by
any Person providing services to WEST and the Subsidiaries (other than any
Affiliate of the Administrative Agent) and shall not be responsible for the
accuracy or completeness of any such notices, reports or other communications
except to the extent that the Administrative Agent has actual notice of any
matter to the contrary and (iii) not be obligated to act in any manner which is
reasonably likely to (A) violate any Applicable Law, (B) lead to an
investigation by any Governmental Authority or (C) expose the Administrative
Agent to any liabilities for which, in the Administrative Agent’s good faith
opinion, adequate bond or indemnity has not been provided.

 

(c)                                  Subject to the limitations set forth in
Section 2.02(a), in connection with the performance of the Administrative
Services, the Administrative Agent is expressly authorized by WEST and each
Subsidiary, (i) to engage in and conclude commercial negotiations with the
Persons providing services to WEST and the Subsidiaries, including, without
limitation, where the context admits, the Servicer (unless the Servicer is
Willis) and other Persons performing similar services or advising WEST and the
Subsidiaries (the “Service Providers”) and with their Representatives, and
(ii) after such consultation, if any, as the Administrative Agent deems
necessary under the circumstances, to act on behalf of WEST or such Subsidiary
with regard to any and all matters requiring any action on the part of the
Administrative Agent under the Servicing Agreement.  WEST and each Subsidiary
agrees that it will give the Administrative Agent, the Servicer and the
Indenture Trustee 60 days’ prior written notice of any limitation or
modification of the authority set forth in this Section 2.02(c).

 

(d)                                 The Administrative Agent may rely on the
advice of any law firm, accounting firm, risk management adviser, tax adviser,
insurance adviser, technical adviser, Aircraft Engine appraiser or other
professional adviser appointed by WEST and any Person appointed in good faith by
the Administrative Agent and shall not be liable for any claim by WEST or any
Subsidiary to the extent that it was acting in good faith upon the advice of any
such Persons.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding the appointment of, and the
delegation of authority and responsibility to, the Administrative Agent
hereunder, WEST and each Subsidiary shall continue to have and exercise through
its respective Controlling Trustees real and effective control and management of
all matters related to its ongoing business operations, assets and liabilities,
subject to matters that are expressly the responsibility of the Administrative
Agent in accordance with the terms of this Agreement, and WEST and each
Subsidiary shall at all times conduct its separate ongoing business in such a
manner as the same shall at all times be readily identifiable from the separate
business of the Administrative Agent, and neither WEST nor any Subsidiary is
merely lending its name to decisions taken by others.

 

SECTION 2.03                                                      General
Services.  The  Administrative Agent hereby agrees to perform and provide the
following general services for WEST and each Subsidiary and their respective
governing body:

 

(a)                 General Services.  The Administrative Agent shall provide
the following general services:

 

(i)                                     Board papers; except in such instances
in which such preparation and distribution is required to be done by another
party by Applicable Law, preparation and distribution, at such time as shall be
agreed with the Administrative Agent, of draft trustees or board meeting agendas
and any other papers required in connection with such meetings;

 

(ii)                                  Books, records and filings; maintaining,
or monitoring the maintenance of, the books, records, registers and associated
filings of WEST and each Subsidiary, other than those required to be maintained
by the Delaware Trustee;

 

(iii)                               General administrative assistance; providing
any administrative assistance reasonably necessary to assist WEST or any
Subsidiary in carrying out its obligations, including providing timely notice of
decisions to be made, or actions to be taken, under any of the Related
Documents; provided, that if the obligations of WEST or any Subsidiary under any
of the Related Documents are only required upon receipt of notice to the
Administrative Agent, then the Administrative Agent shall provide such
administrative assistance only to the extent it has received such notice or is
otherwise aware of such obligations;

 

(iv)                              Lease, sale and capital investment decisions;
assisting WEST and the Subsidiaries in making its Aircraft Engine lease, sale
and capital investment decisions in relation to engine leases and sales
including to the extent (A) such assistance is not contemplated to be provided
by the Servicer pursuant to the Servicing Agreement and (B) such decisions are
not required by any Related Document or Applicable Law to be made by the
Controlling Trustees;

 

3

--------------------------------------------------------------------------------


 

(v)                                 Professional advisors; procuring, when the
Administrative Agent considers in good faith that it is appropriate or necessary
to do so, and coordinating the advice of, legal counsel, accounting, tax and
other professional advisers at the expense of WEST or the relevant Subsidiary,
to assist WEST or such Subsidiary in carrying out its obligations, and
supervising, in accordance with instructions from WEST or such Subsidiary, such
legal counsel and other advisers;

 

(vi)                              Appraisal services; as frequently as is
necessary for WEST and each Subsidiary to comply with its obligations under the
Related Documents, arranging for the appraisals to be made and providing the
appraisals to the relevant Service Providers;

 

(vii)                           Servicer; providing assistance to the Servicer
with respect to matters for which such assistance is contemplated by the
Servicing Agreement or is reasonably necessary in order for the Servicer to
perform its duties in accordance with the Servicing Agreement; and

 

(viii)                        Supervisory services; supervising outside counsel
and other professional advisers and coordinating legal and other professional
advice received by WEST and the Subsidiaries other than with respect to any
service or matter which is the responsibility of the Servicer under the
Servicing Agreement.

 

(b)                Monitoring Services.  The Administrative Agent shall monitor
the performance of the other Service Providers and report on such performance to
the Controlling Trustees on a quarterly basis, including:

 

(i)                                     to the extent not provided for in the
relevant agreement, assisting in establishing standards for performance
evaluation and compliance with the terms of such agreement;

 

(ii)                                  assisting in evaluating the performance
and compliance of each Service Provider against its obligations under the
relevant agreement or such standards as are established pursuant to subsection
2.03(b)(i) above; and

 

(iii)                               implementing any other request by WEST and
the Subsidiaries to evaluate the performance of the Service Providers under the
relevant agreements with WEST and the Subsidiaries, which shall be at the
expense of WEST and the Subsidiaries, to the extent services are required that
are materially greater in scope than those being provided pursuant to the
express terms of this Agreement.

 

(c)                 Rating Agency Services.  To the extent that (x) the
following services are not provided by the other Service Providers, and (y) the
relevant information is provided to the Administrative Agent by WEST and the
Subsidiaries or the Service Providers or is otherwise available to the
Administrative Agent, acting as liaison with the Rating Agencies with respect to
the rating impact of any decisions on behalf of WEST and the Subsidiaries, the
Administrative Agent shall perform the following supplemental services:

 

4

--------------------------------------------------------------------------------


 

(i)                                     Portfolio information; advising the
Rating Agencies from time to time of any material changes in the Portfolio,
coordinating with WEST and the Subsidiaries and the Service Providers and
providing the Rating Agencies with such statistical and other information as
they may from time to time request (such information to be provided at the
expense of WEST and the Subsidiaries to the extent that providing such
information requires services that are materially greater in scope than those
being provided pursuant to the express terms of this Agreement); and

 

(ii)                                  Notes information; providing the Rating
Agencies with the Outstanding Principal Balance of the Notes and loan-to-value
ratios.

 

(d)                Documentation and Letters of Credit.  To the extent that the
following services are not provided by the Servicer, providing assistance to
WEST and the Subsidiaries in procuring Lessee consents, novations and other
documentation and in taking all other actions necessary in connection with the
reissue or amendment of letters of credit.

 

(e)                 Closing Services.  To the extent that the following services
are not provided by the Servicer, providing assistance to WEST and the
Subsidiaries in (1) the re-lease and/or sale of the Engines, (2) the acquisition
of Replacement Engines and (3) financing transactions relating to WEST and the
Subsidiaries after the Initial Closing Date, including:

 

(i)                                     Coordination; coordinating with the
Service Providers, legal and other professional advisers to monitor the
protection of the interests and rights of WEST and the Subsidiaries,
coordinating the execution of documentation required at closings, and assisting
in the management of the closing process so that closings will occur on a timely
basis;

 

(ii)                                  Closing support; providing qualified
personnel to attend and provide administrative support (including the
preparation of any certificates required pursuant to the Servicing Agreement) at
the closings in connection with sales or re-leases of the Engines and the
acquisition of any Remaining Initial Engines and any Replacement Engines, if
required (it being understood that the Administrative Agent will not be
obligated to provide legal counsel or legal or technical services to WEST and
the Subsidiaries);

 

(iii)                               Documentation support; providing all
necessary administrative support to complete any documentation and other related
matters; and

 

(iv)                              Appointments; appointing counsel and other
appropriate professional advisers to represent WEST and the Subsidiaries in
connection with any such closings.

 

(f)                   Filings and Reports.  Based on information produced or
provided to it, the Administrative Agent shall cause all reports to be prepared,
filed and/or distributed by WEST or any Subsidiary or its governing bodies with
the assistance of outside counsel and auditors, if appropriate, including:

 

5

--------------------------------------------------------------------------------


 

(i)                                     Investor reports; reports required or
recommended to be distributed to investors (including reports substantially in
the form of Exhibit E-1 to the Indenture, which shall be provided to the
Indenture Trustee by the fifth Business Day before any Payment Date or any other
date for distribution of any payments with respect to any Notes then
Outstanding), and in connection therewith, managing investor relations on behalf
of WEST and the Subsidiaries with the assistance of outside counsel and
auditors, if appropriate, and preparing or arranging for the preparation and
distribution of such reports at the expense of WEST and the Subsidiaries; and

 

(ii)                                  Governmental reports; reports required to
be filed with any Governmental Authorities, and in connection therewith,
preparing on behalf of WEST or any Subsidiary or arranging for the preparation
of and arranging for the filing of any reports required to be filed with any
other entity in order for WEST or such Subsidiary not to be in violation of
Applicable Law or any applicable covenants.

 

(g)                Amendments.  The Administrative Agent shall provide the
following services with respect to amendments of the Related Documents and the
Leases:

 

(i)                                     Related Documents; reporting on the
substance of any proposed amendments to any Related Documents;

 

(ii)                                  Execution and delivery of amendments; to
the extent requested by WEST and the Subsidiaries or by the parties to Related
Documents and subject to approval by the appropriate Controlling Trustees,
coordinating with the legal counsel of WEST and the Subsidiaries, the other
parties thereto and their counsel the preparation and execution of any
amendments to the Related Documents (other than amendments relating to the
Engines or the Leases), and providing assistance in the implementation of such
amendments; and

 

(iii)                               Lease amendments; to the extent reasonably
requested by the Servicer, coordinating and providing assistance on behalf of
WEST and the Subsidiaries with such party and seeking to obtain appropriate
approvals to take any action which may be required to amend the terms of the
Leases.

 

(h)                Lease Defaults.  To the extent reasonably requested by the
Servicer, the Administrative Agent shall coordinate and provide assistance on
behalf of WEST and the Subsidiaries with such party and outside counsel in a
Lessee default or repossession situation.

 

(i)                    Payment of Bills.  The Administrative Agent shall
authorize payment of bills and expenses (i) payable to legal and professional
advisers authorized to be engaged or consulted pursuant to this Agreement or
(ii) approved by the Controlling Trustees.

 

(j)                    Servicing Agreement.  The Administrative Agent shall
provide assistance to WEST with respect to matters for which action by WEST is
required under the Servicing Agreement or the Indenture, including such
assistance that may be necessary for WEST to:

 

(i)                                     comply with Sections 6.07, 7.05(a) and
7.06 of the Servicing Agreement;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  provide such instructions to the Servicer
as the Servicer may require in interpreting the Indenture and the Concentration
Limits;

 

(iii)                               direct the Servicer to amend the minimum
hull and liability insurance coverage amounts set forth in Schedule 1.03(a) to
Schedule 2.02(a) to the Servicing Agreement (“Schedule 2.02(a)”);

 

(iv)                              direct the Servicer as to whether settlement
offers received by such party with respect to claims for damage or loss in
excess of $500,000 with respect to an Engine Asset are acceptable;

 

(v)                                 request periodic reports from the Servicer
regarding insurance matters;

 

(vi)                              provide the Servicer with such information as
such party may reasonably request in connection with the Concentration Limits
and certify to such party that proposed Engine-related transactions will not
result in the violation of such Concentration Limits;

 

(vii)                           advise the Servicer as required by Schedule
2.02(a);

 

(viii)                        direct the Servicer to arrange for the sale of an
Engine Asset and certify to such party that such sale complies with the terms of
the Indenture;

 

(ix)                                make any discretionary decisions, judgments
or assumptions necessary in connection with the preparation of any projections,
and provide the Servicer with any written policies and guidelines that such
party shall require in connection with such preparation; and

 

(x)                                   request information and assistance from
the Servicer in regard to appraisals of Engine Assets in accordance with
Section 5.01 of Schedule 2.02(a).

 

(k)                 Events of Default.  The Administrative Agent shall inform
the Controlling Trustees as soon as is reasonably practicable if the
Administrative Agent believes that (i) net revenues generated by the Leases will
be insufficient to satisfy the payment obligations of WEST and the Subsidiaries
and (ii) an Event of Default will result from such insufficiency, and advise the
Controlling Trustees as to any appropriate action to be taken (subject to the
provisions of the Related Documents) with respect to such insufficiency and
cause the actions directed by the Controlling Trustees to be implemented so as
to avoid an Event of Default, if it is possible to do so.

 

(l)                    Letters of Credit.  The Administrative Agent shall
determine whether it is necessary at any time that WEST make a drawing under any
back-up letter of credit of which WEST is the beneficiary in accordance with the
applicable letter of credit agreement and the terms of the Related Documents
and, if so, administer such drawing on WEST’s behalf.

 

7

--------------------------------------------------------------------------------


 

SECTION 2.04                                                                   
Bank Account Management and Calculation Services.  The  Administrative Agent
hereby agrees to perform and provide the following bank account management and
calculation services:

 

(a)                                  (i)                                    
Operating Banks.  The Operating Bank shall be the Indenture Trustee, initially
(as of the Initial Closing Date) Deutsche Bank Trust Company Americas, and such
other Eligible Institutions as WEST shall designate in accordance with the
requirements of the Indenture.

 

(ii)                                  Maintenance of Accounts.  The
Administrative Agent shall maintain each of the Accounts set forth on Schedule I
hereto, in each case in the manner described herein and in Section 3.01 of the
Indenture.  The Administrative Agent shall take all actions necessary to
establish, and shall establish, additional or replacement Accounts from time to
time as required by and in accordance with the terms of Section 3.01 of the
Indenture.  In addition, the Administrative Agent shall take all actions
necessary to cause the Indenture Trustee to be granted, to the extent possible,
a security interest pursuant to Section 2.01 of the Security Trust Agreement in
the interest of WEST and each Subsidiary in the cash balances from time to time
deposited in the Accounts.

 

(iii)                               Successor Operating Bank.  If any Operating
Bank should change as a result of (A) the resignation of the Indenture Trustee
or replacement of the Indenture Trustee by an Eligible Institution pursuant to
the terms of the Indenture or (B) such Operating Bank’s failure to meet the
criteria necessary to qualify as an Eligible Institution, the Administrative
Agent, acting on behalf of the Indenture Trustee, shall thereupon promptly
establish replacement Accounts as necessary at a successor Operating Bank and
transfer the balance of funds in each Account then maintained at the former
Operating Bank to such successor Operating Bank.

 

(b)                Description of Accounts.  (i)  Accounts.  The Administrative
Agent shall maintain at an Operating Bank in the name of WEST or the applicable
Subsidiary and pledged to the Indenture Trustee pursuant to the Security Trust
Agreement the following Accounts:

 

(A)                  the Collections Account in accordance with
Section 3.01(c) of the Indenture.

 

(B)                    the Lessee Funded Account in accordance with
Section 3.01(d) of the Indenture.

 

(C)                    the Security Deposit Account in accordance with
Section 3.01(e) of the Indenture.

 

(D)                   the Expense Account in accordance with Section 3.01(f) of
the Indenture.

 

(E)                     the Note Account in accordance with Section 3.01(g) of
the Indenture.

 

8

--------------------------------------------------------------------------------


 

(F)                     the Engine Purchase Account in accordance with
Section 3.01(h) of the Indenture.

 

(G)                    the Engine Replacement Account in accordance with
Section 3.01(i) of the Indenture.

 

(H)                   the Liquidity Facility Reserve Account in accordance with
Section 3.01(j) of the Indenture.

 

(I)                        the Initial Liquidity Payment Account in accordance
with Section 3.01(k) of the Indenture.

 

(J)                       the Rental Accounts in accordance with
Section 3.01(l) of the Indenture.

 

(K)                   the Defeasance/Redemption Account in accordance with
Section 3.01(m) of the Indenture.

 

(L)                     the Refinancing Account in accordance with
Section 3.01(n) of the Indenture.

 

(M)                the Additional Cash Collateral Accounts in accordance with
Section 3.01(o) of the Indenture.

 

(ii)                                  Bank Account Statements.  The
Administrative Agent shall take all necessary steps to ensure that the Indenture
Trustee, as an Operating Bank, and each Operating Bank at which an Account is
located shall furnish as of the close of business on each Calculation Date a
statement providing the then current Balance of each applicable Account to the
Indenture Trustee, WEST or the Servicer.

 

(iii)                               Maintaining the Accounts.  So long as any
Secured Obligations (as defined in the Security Trust Agreement) remain
Outstanding:

 

(A)                              The Administrative Agent shall maintain, or
cause to be maintained, each  Account in the name of the related Grantor (as
defined in the Security Trust Agreement) only with a bank (an “Account Bank”)
that has entered into a letter agreement in substantially the form of Exhibit C
to the Security Trust Agreement (or made such other arrangements as are
acceptable to the Administrative Agent and the Indenture Trustee) with such
Grantor and the Indenture Trustee (an “Account Letter”).

 

(B)                                The Administrative Agent shall promptly
instruct each Person obligated at any time to make any payment to any Grantor
for any reason (an “Obligor”) to make such payment to an Account meeting the
requirements of clause 2.04(b)(iii)(A) above.

 

(C)                                Upon the termination of any Account Letter or
other arrangement with respect to the maintenance of an Account by any Grantor
or any Account Bank, the Administrative Agent shall immediately notify all
Obligors (as defined in the Security Trust Agreement) that were making payments
to such Account to make all future payments to another Account meeting the
requirements of clause (A) above.

 

9

--------------------------------------------------------------------------------


 

(c)                 Calculations. Pursuant to Section 3.07 of the Indenture, the
Administrative Agent shall, at the times and in the manner set forth therein,
determine or calculate each of the amounts required to be determined or
calculated by it pursuant to Section 3.07 of the Indenture.

 

(d)                Withdrawals and Transfers. The Administrative Agent shall
direct the Operating Bank in writing to make the following withdrawals and
transfers in accordance with the terms of the Indenture:

 

(i)                                     Closing Date Deposits, Withdrawals and
Transfers.  On the Initial Closing Date and each other Closing Date, as
applicable, the Administrative Agent shall make each of the transfers described
in Sections 3.03 and 3.08(a) of the Indenture, as applicable, in accordance with
such respective Section and Sections 3.01(b), 3.01(c), 3.01(f), 3.01(h) and
3.01(n) of the Indenture, as applicable.

 

(ii)                                  Interim Deposits and Withdrawals.  From
time to time, the Administrative Agent shall make the withdrawals, deposits and
transfers provided for in Sections 3.04, 3.05 and 3.06 of the Indenture, as
applicable, in accordance with such respective Section and Sections 3.01(b),
3.01(c), 3.01(d), 3.01(e), 3.01(f), 3.01(h) and 3.01(i) of the Indenture, as
applicable.

 

(iii)                               Payment Date Withdrawals and Transfers.  On
each Payment Date and each Delivery Date, as applicable, the Administrative
Agent shall instruct the Indenture Trustee to make the withdrawals and transfers
provided for in Sections 3.08 and 3.09 of the Indenture in accordance with such
respective Section and Sections 3.01(b), 3.01(c), 3.01(d), 3.01(e), 3.01(f),
3.01(g), 3.01(h), 3.01(i), 3.01(j), 3.01(k), 3.01(m),3.01(n) and 3.01(o) of the
Indenture, as applicable.

 

(iv)                              Defeasance/Redemption Transfers.  The
Administrative Agent shall transfer from time to time amounts on deposit in the
Redemption Account to the Note Account in connection with either the redemption
of Notes in accordance with Sections 3.01(n) and 3.11 of the Indenture or the
exercise of the defeasance provisions set forth in Article XI of the Indenture.

 

(v)                                 Currency Conversions.  If and to the extent
that WEST incurs any payment obligation or other cost in a currency other than
U.S. dollars, the Administrative Agent shall, to the extent practicable, convert
U.S. dollars into such other currency at the then prevailing market rate as
necessary to discharge such payment obligations or costs, at the expense of WEST
in accordance with Section 12.07 of the Indenture.

 

10

--------------------------------------------------------------------------------


 

(d)                Ratings and the Accounts.  Each Account shall at all times be
maintained at an Operating Bank or another Eligible Institution selected by the
Administrative Agent in accordance with the Security Trust Agreement and the
Indenture.

 

(e)                 Records.  The Administrative Agent shall provide such
information relating to the Accounts to the Indenture Trustee or the Rating
Agencies as any of them may reasonably request from time to time.

 

(f)                   Reports. The Administrative Agent shall provide the
reports and other information required to be provided by it pursuant to
Section 2.14 of the Indenture, together with copies of such additional reports
or other information as the Indenture Trustee may reasonably request, all in
accordance with the terms of the Indenture.

 

(g)                Investment Directions. In relation only to subsidiaries which
are incorporated outside of Ireland,upon written instructions from WEST, the
Administrative Agent shall provide the directions to the Operating Bank to
invest the funds on deposit in the Accounts in Permitted Investments as
contemplated by Section 3.02 of the Indenture.

 

SECTION 2.05                    Accounting Services.  The Administrative Agent
hereby agrees to perform and provide the following accounting services:

 

(a)                 Budgeting Process.  The Administrative Agent shall, in
accordance with the procedures, policies and guidelines described below and on
the basis of information generated by the Administrative Agent and information
provided by the Service Providers and WEST and the Subsidiaries:

 

(i)                                     by the November 30 immediately preceding
each One Year Period, prepare and deliver to the Servicer and WEST a proposed
Operating Budget and a proposed Asset Expenses Budget for such One Year Period,
together with reasonably detailed supporting information and the assumptions
underlying such proposed Operating Budget and Asset Expenses Budget, to be
based, in part, on the information provided by the Servicer pursuant to
Section 7.05(b) of the Servicing Agreement;

 

(ii)                                  on behalf of WEST and the Subsidiaries,
consult with the Servicer to agree on a final Operating Budget and a final Asset
Expenses Budget for such One Year Period; and

 

(iii)                               submit to WEST for approval and delivery to
the Servicer by the December 20 immediately preceding such One Year Period, a
final Operating Budget and a final Asset Expenses Budget for such One Year
Period.

 

(b)                Management Accounts and Financial Statements.  The
Administrative Agent shall, in accordance with the procedures, policies and
guidelines described below and on the basis of information generated by the
Administrative Agent and information provided by the Service Providers, WEST and
the Subsidiaries:

 

11

--------------------------------------------------------------------------------


 

(i)                                     establish an accounting system and
maintain the accounting ledgers of and for WEST and each Subsidiary in
accordance with GAAP, unless otherwise required by Applicable Law and specified
by the Controlling Trustees (collectively, the “Ledgers”);

 

(ii)                                  prepare and deliver (within 40 days after
the end of the relevant Quarter or, if the end of such Quarter coincides with
the end of a Year, within 75 days after the end of such Year), with respect to
WEST and the Subsidiaries, on a consolidated basis, a draft balance sheet and
draft statement of changes in shareholders’ equity or residual trust interest as
of the end of each Quarter and Year, as applicable, and draft statements of
income and cash flows for each such Quarter and Year, as applicable (the
“Consolidated Quarterly Draft Accounts”);

 

(iii)                               to the extent required by Applicable Law,
prepare and deliver (within 60 days after the end of the relevant Quarter or, if
the end of such Quarter coincides with the end of a Year, within 120 days after
the end of such Year), with respect to WEST and the Subsidiaries on a combined
basis and such of WEST and the Subsidiaries as are specified by the Controlling
Trustees in a written schedule provided to the Administrative Agent (which
schedule may be updated by the Controlling Trustees to the Administrative Agent
delivered at least 30 days prior to the commencement of the relevant Quarter),
on a consolidating company-by-company basis, a draft balance sheet and statement
of changes in shareholders’ equity or residual trust interest as of the end of
each Quarter and Year, as applicable, with respect to WEST or such Subsidiary
and draft statements of income and cash flows for such Quarter and Year, as
applicable (the “Consolidating Quarterly Draft Accounts” and, together with the
Consolidated Quarterly Draft Accounts, the “Draft Accounts”);

 

(iv)                              arrange and manage the quarterly review of the
Draft Accounts by the auditors of WEST and the Subsidiaries;

 

(v)                                 arrange for, coordinate with and assist the
auditors of WEST and the Subsidiaries in preparing annual audits;

 

(vi)                              prepare or arrange for the preparation of and
arrange for the filing of the tax returns of WEST and the Subsidiaries in
conjunction with tax advisers of WEST and the Subsidiaries after submission to
the Controlling Trustees to the extent required by the Controlling Trustees or
Applicable Law;

 

(vii)                           liaise with the Servicer for the purpose of
preparing the monthly reports in accordance with Sections 8.01 and 8.02 of
Schedule 2.02(a) of the Servicing Agreement; and

 

(viii)                        compare the expected cash flows of WEST and the
Subsidiaries and the Budgets to actual results;

 

provided, however, that WEST and the Subsidiaries shall retain responsibility
for the Ledgers and Draft Accounts, including all discretionary decisions and
judgments relating to the preparation and maintenance thereof, and WEST and the
Subsidiaries shall retain responsibility for its financial statements.

 

12

--------------------------------------------------------------------------------


 

(c)                 Accounting Standards.  The Administrative Agent shall
prepare the Draft Accounts in accordance with GAAP unless otherwise required by
Applicable Law and specified by the Controlling Trustees.  In connection with
the preparation of the Consolidated Quarterly Draft Accounts, the Controlling
Trustees will provide to the Administrative Agent, at such times as the
Administrative Agent may require, a review report (as defined by the Statements
on Standards for Accounting and Review Services issued by the American Institute
of Certified Public Accountants) of the independent public accountants of WEST
and the Subsidiaries with respect to the financial statements of WEST and the
Subsidiaries for, or as of the end of, such Quarter, including in such report
such accountants’ statement that, based on its review of such financial
statements, it is not aware of any material modifications that should be made to
such financial statements in order for them to be in conformity with GAAP or
other applicable accounting principles; provided, however, that, with respect to
such financial statements for, or as of the end of, any Quarter (other than the
last Quarter of any Year), in the event that WEST and the Subsidiaries do not
include (or cause to be included) any material disclosure required by GAAP or
other applicable accounting principles to be included within footnotes to such
financial statements, such review report may be qualified solely by stating that
the only modification that should be made to such financial statements in order
for them to be in conformity with GAAP or other applicable accounting principles
is the inclusion of such disclosure; provided further, however, that such
qualification may not relate to any footnote to such financial statements.

 

(d)                Guidelines for Draft Accounts.  The Administrative Agent
shall be entitled to request instructions from the Controlling Trustees as to
general guidelines or principles to be followed in preparing Draft Accounts and
as to amending or supplementing any such guidelines or principles.

 

SECTION 2.06                                                      Additional
Administrative Services.  The Administrative Agent will provide additional
Administrative Services, including (a) providing assistance in the issuance of
any Additional Notes and (b) undertaking efforts to avoid any adverse change in
the tax status of WEST or any Subsidiary.  In addition, upon a request by WEST
or any Subsidiary, the Administrative Agent will take such other actions as may
be appropriate to facilitate the business operations of WEST or such Subsidiary
and assist the Controlling Trustees in carrying out their obligations; provided,
however, that the Administrative Agent will not be obligated or permitted to
take any action that might reasonably be expected to result in the business of
WEST or such Subsidiary ceasing to be separate and readily identifiable from,
and independent of, the Administrative Agent and any of its Affiliates.

 

SECTION 2.07                                                      Replacement
Engine.  In the event that WEST and the Subsidiaries shall acquire any
Replacement Engines and notwithstanding that WEST and the Subsidiaries may
retain different Service Providers for such Replacement Engines, the
Administrative Agent hereby agrees to provide the Administrative Services
specified herein with respect to all such Replacement Engines.

 

SECTION 2.08                                                      New
Subsidiaries.  The Administrative Agent shall be responsible for coordinating
with outside legal counsel, auditors, tax advisers and other professional
advisers with respect to all corporate and administrative matters relating to
the formation, operation, corporate affairs and related matters with respect to
all Subsidiaries which are or may become members of WEST and the Subsidiaries,
including identifying such outside advisers, a potential company secretary and
candidates for trustee to the extent necessary, and shall be permitted to incur
expenses in respect of such Subsidiaries without the consent of WEST and the
Subsidiaries up to such aggregate amount as shall be authorized from time to
time by the Controlling Trustees.

 

13

--------------------------------------------------------------------------------


 

To the extent that the Administrative Agent shall deem it necessary or desirable
in order for WEST and the Subsidiaries to carry on its business, the
Administrative Agent shall have the authority to assist in the formation of new
Subsidiaries of WEST and to appoint any director to any such Subsidiary without
the consent of WEST and the Subsidiaries; provided that such directors shall be
the Controlling Trustees, including the Independent Controlling Trustee, of WEST
then in office unless otherwise required by applicable local law mandating a
particular citizenship for directors.  The Administrative Agent and its
personnel may act as company secretary for any Subsidiary.  Provided that the
Administrative Agent shall not be required to perform any services under this
Section 2.08(a) which would cause it to be in breach of The Criminal Justice
(Money Laundering and Terrorist Financing) Act 2010 of Ireland, or (b) until it
has obtained the requisite authorization from the Irish Minister for Justice and
Law Reform.

 

SECTION 2.09                                                      Responsibility
of WEST and the Subsidiaries.  (a)  The obligations of the Administrative Agent
hereunder are limited to those matters that are expressly the responsibility of
the Administrative Agent in accordance with the terms of this Agreement. 
Notwithstanding the appointment of the Administrative Agent to perform the
Administrative Services, WEST and each Subsidiary shall remain responsible for
all matters and decisions related to its business, operations, assets and
liabilities.

 

(b)                                 Without derogating from the authority and
responsibility of the Administrative Agent with respect to the performance of
certain of the Administrative Services as set forth in this Agreement, it is
hereby expressly agreed and acknowledged that the Administrative Agent is not
authorized or empowered to make or enter into any agreement, contract or other
legally binding arrangement, in respect of or relating to the business or
affairs of WEST or any Subsidiary, or pledge the credit of, incur any
indebtedness on behalf of or expend any funds of WEST or any Subsidiary other
than as expressly permitted in accordance with the terms of this Agreement, all
such authority and power being reserved to WEST or the appropriate Subsidiary or
the Indenture Trustee, as the case may be.

 

ARTICLE 3

 

STANDARD OF PERFORMANCE; LIABILITY AND INDEMNITY

 

SECTION 3.01                                                      Standard of
Performance.  The Administrative Agent will devote the same amount of time,
attention and resources to and will be required to exercise the same level of
skill, care and diligence in the performance of its services as it would if it
were administering such services on its own behalf (the “Standard of
Performance”).

 

SECTION 3.02                                                      Conflicts of
Interest.  (a)  WEST and each Subsidiary acknowledge and agree that (i) in
addition to the Administrative Services under this Agreement, the Administrative
Agent may provide, and shall be entitled to provide, from time to time, the
administrative services for itself or its Affiliates (other than WEST and each
Subsidiary) (“Other Administrative Services”); (ii) in addition to the
Administrative Services and Other Administrative Services, the Administrative
Agent shall, and shall be entitled to, carry on its commercial businesses,
including the financing, purchase or other acquisition, leasing and sale of
Aircraft Engines; (iii) notwithstanding Section 3.02(b) below, in the course of
conducting such activities, the Administrative Agent may from time to time have
conflicts of interest in performing its duties on behalf of the various entities
to whom it provides the administrative or management services; and (iv) the
Controlling Trustees of WEST have approved the transactions contemplated by this
Agreement and desire that such transactions be consummated and, in giving such
approval, the Controlling Trustees of WEST have expressly recognized that such
conflicts of interest may arise and that when such conflicts of interest arise
the Administrative Agent shall perform the Administrative Services in accordance
with the Standard of Performance and the Administrative Agent Conflicts Standard
set forth in Section 3.02(b).

 

14

--------------------------------------------------------------------------------


 

(b)                                 If conflicts of interest arise regarding any
Administrative Service, on the one hand, and any Other Administrative Service,
on the other hand, the Administrative Agent shall promptly notify WEST.   The
Administrative Agent shall perform the Administrative Services in good faith and
the Administrative Agent shall not discriminate between such Administrative
Service and such Other Administrative Service on an unreasonable basis (the
standard set forth in this Section 3.02(b) shall be referred to collectively as
the “Administrative Agent Conflicts Standard”).

 

SECTION 3.03                                                      Liability and
Indemnity.  (a)  The Administrative Agent shall not be liable for any losses or
Taxes to or of, or payable by, WEST or any Subsidiary (excluding any Engine
Trustee) at any time from any cause whatsoever or any losses or Taxes directly
or indirectly arising out of or in connection with or related to the performance
by the Administrative Agent of this Agreement unless such losses or Taxes are
the result of the Administrative Agent’s own willful misconduct, negligence,
deceit or fraud or that of any of its directors, officers, agents or employees,
as the case may be.

 

(b)                                 Notwithstanding anything to the contrary set
forth in any other agreement to which WEST or any Subsidiary is a party, WEST
and the Subsidiaries (excluding any Engine Trustee) do hereby assume liability
for and do hereby agree to indemnify, reimburse and hold harmless on an
After-Tax Basis the Administrative Agent, its directors, officers, employees and
agents and each of them from any and all losses, to the extent that the losses
exceed recoveries under insurance policies maintained by WEST or the Servicer,
or Taxes that may be imposed on, incurred by or asserted against any of them
arising out of, in connection with or related to the Administrative Agent’s
performance under this Agreement (including any losses or Taxes incurred by the
Administrative Agent as a result of indemnifying any Person to whom it shall
have delegated its obligations hereunder in accordance with Section 9.01, but
only to the extent the Administrative Agent would have been indemnified had it
performed such obligations), except as a result of the willful misconduct,
deceit, gross negligence or fraud of the Administrative Agent or any of its
directors, officers, employees or agents.  This indemnity shall not apply to:

 

(i)                                     Taxes imposed on net income by the
revenue authorities of the United States or the State of California in respect
of any payment by WEST or any Subsidiary to the Administrative Agent due to the
performance of the Administrative Services; or

 

15

--------------------------------------------------------------------------------


 

(ii)                                  Taxes imposed on net income of the
Administrative Agent by any Government Authority other than the revenue
authorities of the United States or the State of California to the extent such
Taxes would not have been imposed in the absence of any connection of the
Administrative Agent with such jurisdiction imposing such Taxes other than any
connection that results from the performance by the Administrative Agent of its
obligations under this Agreement.

 

This indemnity shall expressly inure to the benefit of any director, officer,
agent or employee of the Administrative Agent now existing or in the future and
to the benefit of any successor of the Administrative Agent and shall survive
the expiration of this Agreement.

 

(c)                                  The Administrative Agent agrees to
indemnify, reimburse and hold harmless on an After-Tax Basis WEST and each
Subsidiary and its respective trustees, directors and agents for any losses
whatsoever which they or any of them may incur or be subject to in consequence
of the performance of the Administrative Services or any breach of the terms of
this Agreement by the Administrative Agent, but only to the extent such losses
arise due to the willful misconduct, negligence, deceit or fraud of the
Administrative Agent or any of its directors, officers or employees, as the case
may be; provided, however, that this indemnity shall not apply and the
Administrative Agent shall have no liability in respect of losses to the extent
that they arise from (i) the willful misconduct, negligence, deceit or fraud of
WEST or any Subsidiary or their respective directors, trustees or agents,
(ii) any breach by the Administrative Agent of its obligations under this
Agreement to the extent such breach is a result of a Service Provider’s failure
to perform its obligations to WEST and the Subsidiaries or a failure by WEST and
the Subsidiaries to comply with their obligations under this Agreement,
(iii) any action that WEST and the Subsidiaries require the Administrative Agent
to take pursuant to a direction but only to the extent that the Administrative
Agent takes such action in accordance with such direction and in accordance with
the provisions hereof or (iv) a refusal by WEST and the Subsidiaries to take
action upon a recommendation made in good faith by the Administrative Agent in
accordance with the terms hereof.

 

(d)                                 The Administrative Agent, WEST and the
Subsidiaries and the Indenture Trustee acknowledge and agree that the terms of
this Agreement contemplate that the Administrative Agent shall receive the
Relevant Information in order for the Administrative Agent to make required
credit and debit entries and to make the calculations and supply the information
and reports required herein, and that the Administrative Agent will do the
foregoing to the extent such information is so provided by such relevant parties
and on the basis of such information, without undertaking any independent
verification or recalculation of such information.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                                     
Representations and Warranties by Administrative Agent.  The Administrative
Agent represents and warrants to WEST and the Subsidiaries as follows:

 

(a)                                  The Administrative Agent has all requisite
power and authority to execute this Agreement and to perform its obligations
under this Agreement.  All corporate acts and other proceedings required to be
taken by the Administrative Agent to authorize the execution and delivery of
this Agreement and the performance of its obligations contemplated under this
Agreement have been duly and properly taken.

 

(b)                                 This Agreement has been duly executed and
delivered by the Administrative Agent and is a legal, valid and binding
obligation of the Administrative Agent enforceable against it in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization or
other laws of general application affecting the enforcement of creditors’ rights
or by general principles of equity.

 

(c)                                  Neither the execution and delivery of this
Agreement by the Administrative Agent nor the performance by the Administrative
Agent of any of its obligations under this Agreement will (i) violate any
provision of the constituent documents of the Administrative Agent, (ii) violate
any order, writ, injunction, judgment or decree applicable to the Administrative
Agent or any of its property or assets, (iii) violate in any material respect
any Applicable Law, or (iv) result in any conflict with, breach of or default
(or give rise to any right of termination, cancellation or acceleration) under,
any of the terms, conditions or provisions of any material note, bond, mortgage,
indenture, warrant or other similar instrument or any material license, permit,
agreement or other obligation to which the Administrative Agent is a party or by
which the Administrative Agent or any of its properties or assets may be bound.

 

ARTICLE 5

 

ADMINISTRATIVE AGENT UNDERTAKINGS

 

SECTION 5.01                                                      Administrative
Agent Undertakings.  The Administrative Agent hereby covenants with WEST and the
Subsidiaries that, during the term of this Agreement, it will conduct its
business such that it is a separate and readily identifiable business from, and
independent of, WEST and each Subsidiary and further covenants as follows (it
being understood that these covenants shall not prevent the Administrative Agent
or any of its Affiliates from publishing financial statements that are
consolidated with those of WEST or any Subsidiary, if to do so is required by
Applicable Law or GAAP, and that the Administrative Agent and any of its
Affiliates and WEST or any Subsidiary may file a consolidated tax return for
United States federal, state and local income tax purposes:

 

(a)                                  if the Administrative Agent receives any
money whatsoever, which money belongs to WEST or any Subsidiary or the Indenture
Trustee or is to be paid to WEST or any Subsidiary or the Indenture Trustee or
into any account pursuant to any Related Document or otherwise, it will hold
such money in trust for WEST or such Subsidiary or the Indenture Trustee, as the
case may be, and shall keep such money separate from all other money belonging
to the Administrative Agent and shall as promptly as practicable thereafter pay
the same into the relevant account in accordance with the terms of the Indenture
without exercising any right of setoff;

 

17

--------------------------------------------------------------------------------


 

(b)                                 it will perform all of its obligations set
forth in the Indenture and the other Related Documents and it will comply with
any proper directions, orders and instructions which WEST or any Subsidiary or
the Indenture Trustee may from time to time give to it in accordance with the
provisions of this Agreement and the Indenture; provided that to the extent any
conflicts arise between instructions received from WEST or a Subsidiary and the
Indenture Trustee, the Administrative Agent shall comply with the instructions
of WEST or such Subsidiary, unless such instructions relate to the Bank Account
Management Services described in Section 2.04 and then in such case the
Administrative Agent shall comply only with the instructions of the Indenture
Trustee;

 

(c)                                  it will not knowingly fail to comply with
any legal requirements in the performance of the Administrative Services;

 

(d)                                 it will make all payments required to be
made by it at any time and from time to time pursuant to this Agreement on the
required date for payment thereof and shall turn over any amounts owed to the
Indenture Trustee, WEST or any Subsidiary or the Indenture Trustee without
set-off or counterclaim;

 

(e)                                  it will not take any steps for the purpose
of procuring the appointment of any administrative receiver, examiner or the
making of an administrative or examinership order or for instituting any
bankruptcy, reorganization, arrangement, insolvency, winding up, liquidation,
composition or any like proceedings under the laws of any jurisdiction in
respect of WEST or any Subsidiary or in respect of any of their respective
liabilities, including, without limitation, as a result of any claim or interest
of the Administrative Agent or any of its Affiliates;

 

(f)                                    it will cooperate with WEST and each
Subsidiary and its respective trustees, directors and agents and the Indenture
Trustee, including by providing such information as may reasonably be requested,
to permit WEST and the Subsidiaries or their authorized agents to monitor the
Administrative Agent’s compliance with its obligations under this Agreement;

 

(g)                                 it will observe all corporate formalities
necessary to remain a legal entity separate and distinct from, and independent
of, WEST and each Subsidiary;

 

(h)                                 it will maintain its assets and liabilities
separate and distinct from WEST and each Subsidiary;

 

(i)                                     it will maintain records, books,
accounts and minutes separate from those of WEST and each Subsidiary;

 

(j)                                     it will pay its obligations in the
ordinary course of its business as a legal entity separate from WEST and each
Subsidiary;

 

18

--------------------------------------------------------------------------------


 

(k)                                  it will keep its funds separate and
distinct from the funds of WEST and each Subsidiary, and it will receive,
deposit, withdraw and disburse such funds separately from the funds of WEST and
each Subsidiary;

 

(l)                                     it will conduct its business in its own
name, and not in the name of WEST or any Subsidiary;

 

(m)                               it will not pay or become liable for any debt
of WEST or any Subsidiary, other than to make payments in the form of indemnity
as required by the express terms of this Agreement;

 

(n)                                 it will not hold out that it is a division
of WEST or any Subsidiary or that WEST or any Subsidiary is a division of it;

 

(o)                                 it will not induce any third party to rely
on the creditworthiness of WEST or any Subsidiary in order that such third party
will be induced to contract with it;

 

(p)                                 it will not enter into any agreements
between it and WEST or any Subsidiary that are more favorable to either party
than agreements that the parties would have been able to enter into at such time
on an arm’s-length basis with a non-affiliated third party, other than any
Related Documents in effect on the date hereof (it being understood that the
parties hereto do not intend by this covenant to ratify any self-dealing
transactions); and

 

(q)                                 it will (i) forward promptly to the Servicer
a copy of any material communication received from any Person in relation to any
Lease or Engine; (ii) grant such access to the Servicer to its books of account,
documents and other records and to U.S. employees to the extent that the same
relate to the obligations of the Administrative Agent hereunder; provided,
however, that the Servicer shall not have access to the minutes of the
Administrative Agent’s board meetings or to any privileged, confidential or
proprietary information or materials (except to the extent that such information
or materials are generated by the Administrative Agent in the course of the
performance of its obligations hereunder); and (iii) execute and deliver such
documents and do such acts and things as the Servicer may reasonably request in
order to effect the purposes of the Servicing Agreement.

 

ARTICLE 6

 

UNDERTAKINGS OF ISSUER GROUP

 

SECTION 6.01                                                      Cooperation. 
WEST and the Subsidiaries shall use commercially reasonable efforts to cause any
Service Provider to, at all times cooperate with the Administrative Agent to
enable the Administrative Agent to provide the Administrative Services,
including providing the Administrative Agent with all powers of attorney as may
be reasonably necessary or appropriate for the Administrative Agent to perform
the Administrative Services in accordance with this Agreement.

 

19

--------------------------------------------------------------------------------


 

SECTION 6.02                                                      Information. 
WEST will provide the Administrative Agent with the following information in
respect of itself and each Subsidiary:

 

(a)                                  copies of all Related Documents, including
the articles of incorporation, by-laws, trust agreements (or equivalent
documents) of WEST and each Subsidiary, and copies of all books and records
maintained on behalf of WEST and each such Subsidiary;

 

(b)                                 details of all bank accounts and bank
mandates maintained by WEST or any Subsidiary;

 

(c)                                  names of and contact information with
respect to the controlling trustees or board members for WEST and each
Subsidiary;

 

(d)                                 such other information as is necessary to
the Administrative Agent’s performance of the Administrative Services; and

 

(e)                                  a copy of any information provided to WEST
and the Subsidiaries pursuant to the Servicing Agreement;

 

provided that such information as is referred to in this Section 6.02 (with the
exception of paragraphs (d) and (e)) shall be provided to the Administrative
Agent upon execution of this Agreement and, in respect of any amendment or
changes to the information provided to the Administrative Agent upon execution
of this Agreement, promptly following the effectiveness of such amendments or
changes.

 

SECTION 6.03                                                      Scope of
Services.  (a)  WEST or any Subsidiary shall consult with the Administrative
Agent and obtain its express written consent prior to entering into any
agreement, amendment or other modification of any Lease or taking any other
action that has the effect of increasing in any material respect the scope,
nature or level of the Administrative Services to be provided under this
Agreement. The Administrative Agent shall not be obligated to perform the
affected Administrative Services to the extent of such increase unless and until
the Administrative Agent and WEST and the Subsidiaries shall agree on the terms
of such increased Administrative Services (it being understood that (i) the
Administrative Agent shall have no liability to WEST or any Subsidiary directly
or indirectly arising out of, in connection with or related to the
Administrative Agent’s failure to perform such increased Administrative Services
prior to any such agreement and (ii) WEST and the Subsidiaries shall not be
permitted to engage another Person to perform the affected Administrative
Services without the prior written consent of the Administrative Agent unless
the Administrative Agent has indicated it is unable or unwilling to act in
respect of the affected Administrative Service or the Administrative Agent
requires payment of more than reasonable additional compensation for such
additional Administrative Services).

 

(b)                                 In the event that WEST and the Subsidiaries
shall acquire Replacement Engines, WEST and the Subsidiaries shall so notify the
Administrative Agent and the Administrative Agent shall be obligated to provide
the Administrative Services with respect to such Replacement Engines in
accordance with Section 2.07 hereof.

 

20

--------------------------------------------------------------------------------


 

SECTION 6.04                                                      Ratification. 
WEST and each Subsidiary hereby ratifies and confirms and agrees to ratify and
confirm (and shall furnish written evidence thereof upon request of the
Administrative Agent) any act or omission by the Administrative Agent in
accordance with this Agreement in the exercise of any of the powers or
authorities conferred upon the Administrative Agent under the terms of this
Agreement, it being expressly understood and agreed that none of the foregoing
shall have any obligation to ratify and confirm, and expressly does not ratify
and confirm, any act or omission of the Administrative Agent in violation of
this Agreement, the Standard of Performance or for which the Administrative
Agent is obligated to indemnify WEST or any Subsidiary under Article III hereof.

 

SECTION 6.05                                                      Covenants. 
WEST and each Subsidiary covenants with the Administrative Agent that it, during
the term of this Agreement, will conduct its business such that it is a separate
and readily identifiable business from, and independent of, the Administrative
Agent and any of its Affiliates and further covenants as follows:

 

(a)                                  it will observe all corporate formalities
necessary to remain a legal entity separate and distinct from, and independent
of, the Administrative Agent and any of its subsidiaries;

 

(b)                                 it will maintain its assets and liabilities
separate and distinct from those of the Administrative Agent;

 

(c)                                  it will maintain records, books, accounts,
and minutes separate from those of the Administrative Agent;

 

(d)                                 it will pay its obligations in the ordinary
course of business as a legal entity separate from the Administrative Agent;

 

(e)                                  it will keep its funds separate and
distinct from any funds of the Administrative Agent, and will receive, deposit,
withdraw and disburse such funds separately from any funds of the Administrative
Agent;

 

(f)                                    it will conduct its business in its own
name, and not in the name of the Administrative Agent;

 

(g)                                 it will not agree to pay or become liable
for any debt of the Administrative Agent, other than to make payments in the
form of indemnity as required by the express terms of this Agreement;

 

(h)                                 it will not hold out that it is a division
of the Administrative Agent, or that the Administrative Agent is a division of
it;

 

(i)                                     it will not induce any third party to
rely on the creditworthiness of the Administrative Agent in order that such
third party will be induced to contract with it;

 

(j)                                     it will not enter into any transactions
between it and the Administrative Agent that are more favorable to either party
than transactions that the parties would have been able to enter into at such
time on an arm’s-length basis with a non-affiliated third party, other than any
agreements in effect on the date hereof (it being understood that the parties
hereto do not intend by this covenant to ratify any self-dealing transactions);

 

21

--------------------------------------------------------------------------------


 

(k)                                  it will observe all corporate or other
procedures required under Applicable Law and under its organizational documents;
and

 

(l)                                     it will observe all corporate
formalities necessary to keep its business separate and readily identifiable
from, and independent of, each other Subsidiary, including keeping the funds,
assets and liabilities of WEST and each Subsidiary separate and distinct from
those of each other Subsidiary and by maintaining separate records, books,
accounts and minutes for WEST and each Subsidiary.

 

SECTION 6.06                                                      Ratification
by Subsidiaries.  WEST hereby undertakes to procure that any Subsidiary of WEST
formed or acquired after the date hereof shall execute an agreement with the
Administrative Agent adopting and confirming, as regards such Subsidiary, the
terms and provisions of this Agreement, and agreeing to ratify anything done by
the Administrative Agent in connection herewith on the terms of Section 6.04.
Such joinder agreement shall specify the notice information for such Subsidiary
and an executed version thereof shall be promptly delivered to each of the
parties hereto.

 

ARTICLE 7

 

ADMINISTRATION FEES AND EXPENSES

 

SECTION 7.01                                                      Administration
Fees.  In consideration of the Administrative Agent’s performance of the
Administrative Services, WEST shall pay to the Administrative Agent a monthly
fee (the “Administrative Fee”) equal to 2% of aggregate rents actually received
during such month (or portion of a month) in which the related Engine (and
Replacement Engines, if any) is owned by WEST and the Subsidiaries.

 

SECTION 7.02                                                      Expenses. 
WEST and the Subsidiaries shall be responsible for the following expenses
incurred by the  Administrative Agent in the performance of its obligations
(“Reimbursable Expenses”):

 

(a)                                  reasonable out of pocket expenses,
including travel, accommodation and subsistence and approved expenditures in
respect of insurance coverage for the Administrative Agent;

 

(b)                                 expenses expressly authorized by (i) the
Controlling Trustees or (ii) any Person to whom such authority has been
delegated, other than the Administrative Agent or its Affiliates; and

 

(c)                                  expenses expressly authorized pursuant to
other provisions of this Agreement.

 

SECTION 7.03                                                      Payment of
Expenses.  No later than each Calculation Date, the Administrative Agent shall
deliver a notice to WEST and the Subsidiaries, setting forth the amounts of
expenses paid by the Administrative Agent in connection with the performance of
its obligations under this Agreement through and including such Calculation Date
(it being understood that if there are no such expenses the Administrative Agent
will be under no obligation to provide such notice).

 

22

--------------------------------------------------------------------------------


 

On the next Payment Date following such Calculation Date, WEST and each
Subsidiary agrees to pay to the Administrative Agent all such amounts.

 

ARTICLE 8

 

TERM; REMOVAL OF OR TERMINATION BY THE ADMINISTRATIVE AGENT

 

SECTION 8.01                                                      Term.  This
Agreement shall have a term commencing on the Initial Closing Date and expiring
on the date of payment in full of all amounts outstanding to be paid on the
Notes (and any other obligations secured by the Security Trust Agreement) and
all amounts outstanding to be paid to the holders of the Beneficial Interest
Certificates.

 

SECTION 8.02                                                      Right to
Terminate.  (a)  At any time during the term of this Agreement, WEST shall be
entitled to terminate this Agreement on 120 days’ written notice, with or
without cause.

 

(b)                                 Upon the occurrence of an Insolvency Event
with respect to the Administrative Agent, the Indenture Trustee, on behalf of
the Secured Parties, shall be entitled to terminate on five (5) days’ written
notice the authority granted to the Administrative Agent to perform the Bank
Account Management Services set forth in Section 2.04 hereof and in the
Indenture.

 

(c)                                  At any time during the term of this
Agreement, the Administrative Agent shall be entitled to terminate this
Agreement on 120 days’ written notice if:

 

(i)                                     WEST or any Subsidiary shall fail to pay
in full when due (A) any Administrative Fee or any Reimbursable Expenses in an
aggregate amount in excess of $50,000 and such failure continues for a period of
30 days, in either case, after the effectiveness of written notice from the
Administrative Agent of such failure or (B) any other amount payable to the
Administrative Agent hereunder, and such failure continues for a period of 30
days after written notice from the Administrative Agent of such failure;

 

(ii)                                  WEST or any Subsidiary shall fail to
perform or observe or shall violate in any material respect any material term,
covenant, condition or agreement to be performed or observed by it in respect of
this Agreement and such failure continues for a period of 30 days after WEST and
the Subsidiaries shall have received notice of such failure (other than with
respect to payment obligations referred to in clause (c)(i) of this
Section 8.02);

 

(iii)                               an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking relief in respect of WEST or any Subsidiary, or of a substantial part of
the property or assets of WEST or any Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended (the “U.S. Bankruptcy
Code”), or any other U.S.  federal or state or foreign bankruptcy, insolvency,
receivership or similar law, and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered or WEST or any Subsidiary shall go into
liquidation, suffer a receiver or mortgagee to take possession of all or
substantially all of its assets or have an examiner appointed over it or if a
petition or proceeding is presented for any of the foregoing and not discharged
within sixty (60) days; or

 

23

--------------------------------------------------------------------------------


 

(iv)                              WEST or any Subsidiary shall (A) voluntarily
commence any proceeding or file any petition seeking relief under the U.S. 
Bankruptcy Code, or any other U.S. federal or state or foreign bankruptcy,
insolvency, receivership or similar law, (B) consent to the institution of, or
fail within sixty (60) days to contest the filing of, any petition described in
clause (c)(iii) above, (C) file an answer admitting the material allegations of
a petition filed against it in any such proceeding or (D) make a general
assignment for the benefit of its creditors.

 

(d) The Controlling Party may at any time (i) direct the Indenture Trustee to
remove the Administrative Agent, and (ii) terminate this Agreement by delivering
written notice of such removal to WEST, the Administrative Agent, the Servicer
and the Indenture Trustee if:

 

(i) the Administrative Agent fails to perform or observe, or cause to be
performed or observed, in any material respect any covenant or agreement which
failure materially and adversely affects the rights of WEST, Noteholders or the
Indenture Trustee, and provided that such failure shall continue unremedied for
a period of thirty (30) days or more (or, if such failure or breach is capable
of remedy and the Administrative Agent has promptly provided WEST and the
Indenture Trustee with a certificate stating that the Administrative Agent has
commenced, or will promptly commence, and diligently pursue all reasonable
efforts to remedy such failure or breach, so long as the Administrative Agent is
diligently pursuing such remedy but in any event for a total period no longer
than ninety (90) days) after written notice thereof has been given to the
Administrative Agent or the Administrative Agent has actual knowledge of such
event; or

 

(ii) any representation or warranty made by the Administrative Agent in this
Agreement or in any Related Document, or in any certificate, report or financial
statement delivered by it pursuant hereto, proves to have been untrue or
incorrect in any material and adverse respect when made and continues unremedied
for a period of thirty (30) days or more (or, if such untruth or incorrectness
is capable of remedy and the Administrative Agent has promptly provided WEST and
the Indenture Trustee with a certificate stating that the Administrative Agent
has commenced, or will promptly commence, and diligently pursue all reasonable
efforts to remedy such untruth or incorrectness so long as the Administrative
Agent is diligently pursuing such remedy but in any event for a total period no
longer than ninety (90) days) after written notice thereof has been given to the
Administrative Agent or the Administrative Agent has actual knowledge of such
untruth or incorrectness.

 

(iii) the Administrative Agent shall cease to be engaged in the Aircraft Engine
leasing business; or

 

(iv)  Willis shall have been terminated and removed as the Servicer.

 

24

--------------------------------------------------------------------------------


 

(e)                                  No termination of this Agreement by WEST
pursuant to Section 8.02(a) , the Administrative Agent pursuant to
Section 8.02(c) or the Controlling Party pursuant to Section 8.02(d) shall
become effective prior to the date of appointment of, and acceptance of such
appointment by, a successor Administrative Agent, provided that the Controlling
Party shall have the right to appoint a successor Administrative Agent in the
case of a termination pursuant to Section 8.02(d).  In the event a successor
Administrative Agent shall not have been appointed within 90 days after any
termination of this Agreement pursuant to Section 8.02 (a), (c) or (d), the
Administrative Agent may petition any court of competent jurisdiction for the
appointment of a successor Administrative Agent.  Upon action by either party
pursuant to the provisions of this Section 8.02(e), the Administrative Agent
shall be entitled to the payment of any compensation owed to it hereunder and to
the reimbursement of all Reimbursable Expenses incurred in connection with all
services rendered by it hereunder, as provided in Article 7 hereof, and for so
long as the Administrative Agent is continuing to perform any of the
Administrative Services for WEST or any Subsidiary, the Administrative Agent
shall be entitled to continue to be paid all amounts due to it hereunder, net of
any amounts that shall have been finally adjudicated by a court of competent
jurisdiction to be owed by the Administrative Agent to WEST and the Subsidiaries
or not to be due to the Administrative Agent, until a successor Administrative
Agent shall have been appointed and shall have accepted such appointment in
accordance with the provisions of Section 8.03(c).

 

SECTION 8.03                                                      Consequences
of Termination.  (a)  Notices.  (i)  Following the termination of this Agreement
by the Noteholders, by WEST or by the Administrative Agent pursuant to
Section 8.02, the Administrative Agent will promptly forward to the successor
Administrative Agent any notices received by it during the year immediately
after termination.

 

(ii)                                  WEST and the Subsidiaries will notify
promptly any relevant third party, including each Rating Agency, the Indenture
Trustee and the Servicer, of the termination of this Agreement by the holders of
Notes, by WEST or by the Administrative Agent and will request that any such
notices and accounting reports and communications thereafter be made or given
directly to the entity engaged to serve as Administrative Agent, and to WEST and
the Subsidiaries.

 

(b)                Accrued Rights.  A termination of this Agreement by WEST, the
Administrative Agent or the Controlling Party hereunder shall not affect the
respective rights and liabilities of any party accrued prior to such termination
in respect of any prior breaches hereof or otherwise.

 

(c)                 Replacement.  If this Agreement is terminated by WEST, the
Administrative Agent or the Controlling Party under Section 8.02, the
Administrative Agent will cooperate with any person appointed to perform the
Administrative Services, including providing such person with all information
and documents reasonably requested.

 

SECTION 8.04                                                      Survival. 
Notwithstanding any termination or the expiration of this Agreement, the
obligations of WEST and the Subsidiaries and the Administrative Agent under
Section 3.03 and this Section 8.04 and of the Administrative Agent under
Sections 8.03(c) and 10.09 shall survive such termination or expiration, as the
case may be.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 9

 

ASSIGNMENT AND DELEGATION

 

SECTION 9.01                                                      Assignment and
Delegation.  (a)  Except as provided in subsection (b) below, no party to this
Agreement shall assign or delegate or otherwise subcontract this Agreement or
all or any part of its rights or obligations hereunder to any Person without the
prior written consent of the other parties, such consent not to be unreasonably
withheld.

 

(b)                                 The Administrative Agent may assign its
right to perform and receive compensation for the performance of all or any part
of the services set forth in Article 2, including without limitation, the
establishment and maintenance of the Ledgers and the preparation of the Draft
Accounts.

 

(c)                                  Without limiting the foregoing, any Person
who shall become a successor by assignment or otherwise of any party hereto
shall be required as a condition to the effectiveness of any such assignment or
other arrangement to become a party to this Agreement.

 

ARTICLE 10

 

MISCELLANEOUS

 

SECTION 10.01                                                Notices.  All
notices, demands, certificates, requests, directions, instructions and
communications hereunder shall be in writing and shall be effective (a) upon
receipt when sent through the mails, registered or certified mail, return
receipt requested, postage prepaid, with such receipt to be effective the date
of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
authorized officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

If to WEST and the Subsidiaries, to:

 

Willis Engine Securitization Trust II
c/o Wilmington Trust Company
1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890

Attention:  Corporate Trust Administrator
Fax:  (301) 651-8882

 

With a copy to:

 

Willis Lease Finance Corporation
773 San Marin Drive
Suite 2215

 

26

--------------------------------------------------------------------------------


 

Novato, California 94998
Attention:  General Counsel
Fax:  (415) 408-4701

 

If to the Administrative Agent, to it at:

 

Willis Lease Finance Corporation
773 San Marin Drive
Suite 2215

Novato, California 94998
Attention:  General Counsel
Fax:  (415) 408-4701

 

If to the Indenture Trustee, to it at:

 

Deutsche Bank Trust Company Americas
60 Wall Street, 27th Floor

MSNYC: 60-2720
New York, New York 10005
Attention: Trust & Agency Services

Facsimile: 212-553-2458

 

From time to time, any party to such agreement may designate a new address or
number for purposes of notice thereunder by notice to each of the other parties
thereto.

 

SECTION 10.02              Governing Law.  THIS AGREEMENT SHALL IN ALL RESPECTS
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

SECTION 10.03              Jurisdiction.  Each of the parties hereto agrees that
the United States federal and New York State courts located in The City of New
York shall have jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or in connection
with this Indenture and, for such purposes, submits to the jurisdiction of such
courts.  Each of the parties hereto waives any objection which it might now or
hereafter have to the United States federal or New York State courts located in
The City of New York being nominated as the forum to hear and determine any
suit, action or proceeding, and to settle any disputes, which may arise out of
or in connection with this Indenture and agrees not to claim that any such court
is not a convenient or appropriate forum.  Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 10.01
shall be deemed effective service of process on such party.  Each of the parties
hereto hereby consents generally in respect of any legal action or proceeding
arising out of or in connection with this Agreement to the giving of any relief
or the issue of any process in connection with such action or proceeding,
including the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order or judgment which may be
made or given in such action or proceeding.

 

27

--------------------------------------------------------------------------------


 

SECTION 10.04                                                Waiver of Jury
Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 10.05                                                Counterparts; 
Third Party Beneficiaries.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  The Indenture
Trustee, in its own capacity and acting on behalf of the Noteholders, is an
express third party beneficiary of this Agreement, and, as such, shall have full
power and authority to enforce the provisions of this Agreement against the
parties hereto.  No provision of this Agreement is intended to confer any rights
or remedies hereunder upon any Person other than the Indenture Trustee and any
holders of the Notes (to the extent described in the preceding sentence) and the
parties hereto.

 

SECTION 10.06                                                Entire Agreement. 
This Agreement constitutes the entire agreement among the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, among the parties with respect to the
subject matter of this Agreement.

 

SECTION 10.07                                                Power of Attorney. 
WEST and each Subsidiary shall appoint the Administrative Agent and its
successors, and its permitted designees, as their true and lawful
attorney-in-fact.  All services to be performed and actions to be taken by the
Administrative Agent pursuant to this Agreement shall be performed on behalf of
WEST and each Subsidiary.  The Administrative Agent shall be entitled to seek
and obtain from WEST and each Subsidiary a power of attorney in respect of the
execution of any specific action as the Administrative Agent deems appropriate.

 

SECTION 10.08                                                Table of Contents; 
Headings.  The table of contents and headings of the various articles, sections
and other subdivisions of such agreement are for convenience of reference only
and shall not modify, define or limit any of the terms or provisions of such
agreement.

 

SECTION 10.09                                                Restrictions on
Disclosure.  The Administrative Agent agrees that it shall not, prior to the
termination or expiration of this Agreement or within three year after such
termination or expiration, disclose to any Person any confidential or
proprietary information, whether of a technical, financial, commercial or other
nature, received directly or indirectly from WEST and the Subsidiaries regarding
WEST and the Subsidiaries or their business or the Engines, except as authorized
in writing by WEST and the Subsidiaries or otherwise permitted by this
Agreement, and except:

 

(a)                                  to representatives of the Administrative
Agent and any of its Affiliates in furtherance of the purposes of this
Agreement; provided that any such representatives shall have agreed to be bound
by the restrictions on disclosure set forth in this Section 10.09;

 

(b)                                 to the extent required by Applicable Law or
by judicial or administrative process, but in the event of proposed disclosure,
the Administrative Agent shall use reasonable efforts to protect information in
which WEST and the Subsidiaries have an interest to the maximum extent
achievable; and

 

28

--------------------------------------------------------------------------------


 

(c)                                  to the extent that the information:

 

(i)                                     was generally available in the public
domain;

 

(ii)                                  was lawfully obtained from a source under
no obligation of confidentiality, directly or indirectly, to WEST and the
Subsidiaries;

 

(iii)                               was disclosed to the general public with the
approval of WEST and the Subsidiaries;

 

(iv)                              was in the files, records or knowledge of the 
Administrative Agent or any Affiliates of the Administrative Agent prior to
initial disclosure thereof to the Administrative Agent or any Affiliates of the
Administrative Agent by WEST and the Subsidiaries;

 

(v)                                 was provided by a member of a governing body
of WEST or any Subsidiary to the Administrative Agent or any Affiliates of the
Administrative Agent without any express written (or, to the extent such
information was provided in an oral communication, oral) restriction on use of
or access to such information, and such information would not reasonably be
expected to be confidential, proprietary or otherwise privileged; or

 

(vi)                              was developed independently by the
Administrative Agent or any Affiliates of the Administrative Agent; and

 

(vii)                           is reasonably deemed necessary by the
Administrative Agent to protect and enforce its rights and remedies under this
Agreement; provided, however, that in such an event the Administrative Agent
shall act in a manner reasonably designed to prevent disclosure of such
confidential information; and provided further, that prior to disclosure of such
information the Administrative Agent shall inform WEST and the Subsidiaries of
such disclosure.

 

SECTION 10.10                                                No Partnership. 
(a)  It is expressly recognized and acknowledged that this Agreement is not
intended to create a partnership, joint venture or other similar arrangement
between WEST or any Subsidiary on the one part and the Administrative Agent on
the other part.  It is also expressly understood that any actions taken on
behalf of WEST or any Subsidiary by the Administrative Agent shall be taken as
agent for WEST or such Subsidiary, either naming WEST or the relevant
Subsidiary, or naming the Administrative Agent as agent for an undisclosed
principal.  Neither WEST nor any Subsidiary shall hold itself out as a partner
of the Administrative Agent, and the Administrative Agent will not hold itself
out as a partner of WEST or any Subsidiary.

 

(b)                                 The Administrative Agent shall not have any
fiduciary duty or other implied obligations or duties to WEST or any Subsidiary,
any Lessee or any other Person arising out of this Agreement.

 

29

--------------------------------------------------------------------------------


 

SECTION 10.11                                                Nonpetition.  
During the term of this Agreement and for one year and one day after payment in
full of the Notes, none of the parties hereto or any Affiliate thereof will file
any involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency, examinership or liquidation proceeding or other
proceeding under any federal or state bankruptcy or similar law against WEST or
any Subsidiary thereof.

 

SECTION 10.12                                                Concerning the
Indenture Trustee.  In respect of the Indenture Trustee’s performance of
appointing the Administrative Agent to provide the Bank Account Management
Services set forth in Section 2.04 and in the Indenture, the Indenture Trustee
shall be afforded all of the rights, protections, immunities and indemnities
contained in the Security Trust Agreement as if such rights, protections,
immunities and indemnities were specifically set forth herein.

 

SECTION 10.13                                                Amendments.  This
Agreement may not be terminated, amended, supplemented, waived or modified,
except by an instrument in writing signed by WEST and the Administrative Agent
with notice to the Indenture Trustee; provided that WEST may only terminate,
amend, supplement, waive or modify this Agreement in accordance with
Section 5.02(a) of the Indenture; provided further that no amendment,
supplement, waiver or modification which affects the Indenture Trustee’s rights,
duties, indemnities or immunities hereunder may be made without the express
written consent of the Indenture Trustee.  No failure or delay of any party in
exercising any power or right thereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

SECTION 10.14                                                Engine Trustee
Liability.   It is understood and agreed that each Engine Trustee is entering
into this Agreement as a Subsidiary solely in their capacity as owner trustee
under the relevant Engine Trust Agreement and that U.S. Bank National
Association shall not be liable or accountable in its individual capacity in any
circumstances whatsoever except for its own gross negligence or willful
misconduct and as otherwise expressly provided in the such Engine Trust
Agreement, all such individual liability being hereby waived, but otherwise
shall be liable or accountable solely to the extent of the assets of the Trust
Estate (as defined in each Engine Trust Agreement).

 

[Signature Pages Follow]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
written above.

 

 

WILLIS ENGINE SECURITIZATION TRUST II

 

 

 

By:

/s/ Thomas C. Nord

 

 

Name:

Thomas C. Nord

 

 

Title:

Controlling Trustee

 

 

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Administrative Agent

 

 

 

By:

/s/ Thomas C. Nord

 

 

Name:

Thomas C. Nord

 

 

Title:

Senior Vice President

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

not in its individual capacity, but solely as Indenture Trustee

 

 

 

By:

/s/ Irene Siegel

 

 

Name:

Irene Siegel

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Maria Inoa

 

 

Name:

Maria Inoa

 

 

Title:

Associate

 

 

 

 

 

 

 

SIGNED AND DELIVERED AS A DEED

 

 

 

by :

/s/ Thomas C. Nord

 

for and on behalf of

 

 

 

WILLIS ENGINE SECURITIZATION (IRELAND) LIMITED

 

in the presence of :

 

 

 

Witness:

/s/ Annie Mason

 

Name: Annie Mason

 

Address: 773 San Marin Dr., Ste. 2215, Novato, CA 94998

 

Occupation: Legal Assistant

 

[Administrative Agency Agreement]

 

--------------------------------------------------------------------------------


 

 

WEST ENGINE ACQUISITION LLC

 

 

 

 

 

By:

Willis Engine Securitization Trust II, as Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

Name:

Thomas C. Nord

 

 

Title:

Controlling Trustee

 

 

 

 

 

 

 

 

 

FACILITY ENGINE ACQUISITION LLC

 

 

 

By:

Willis Engine Securitization Trust II, as Manager

 

 

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

Name:

Thomas C. Nord

 

 

Title:

Controlling Trustee

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

not in its individual capacity, but solely as owner trustee under each owner
trust listed on Appendix A attached hereto

 

 

 

 

 

By:

/s/ Nicole Poole

 

 

Name:

Nicole Poole

 

 

Title:

Vice President

 

[Administrative Agency Agreement]

 

--------------------------------------------------------------------------------


 

Appendix A

 

SUBSIDIARIES

 

Facility Engine Acquisition LLC

WEST Engine Acquisition LLC

Willis Engine Securitization (Ireland) Limited
Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

Owner Trust No. ***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

“Account Bank” has the meaning assigned to such term in
Section 2.04(b)(iii)(A) hereof.

 

“Account Letter” has the meaning assigned to such term in
Section 2.04(b)(iii)(A) hereof.

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Administrative Agent Conflicts Standard” has the meaning assigned to such term
in Section 3.02(b) hereof.

 

“Administrative Fee” has the meaning assigned to such term in
Section 7.01 hereof.

 

“Administrative Services” has the meaning assigned to such term in
Section 2.01(a) of this Agreement.

 

“After-Tax Basis” means on a basis such that any payment received, deemed to
have been received or receivable by any Person shall, if necessary, be
supplemented by a further payment to that Person so that the sum of the two
payments shall, after deduction of all U.S.  federal, state, local and foreign
Taxes and other charges resulting from the receipt (actual or constructive) or
accrual of such payments imposed by or under any U.S.  federal, state, local or
foreign law or Governmental Authority (after taking into account any current
deduction to which such Person shall be entitled with respect to the amount that
gave rise to the underlying payment) be equal to the payment received, deemed to
have been received or receivable.

 

“Agreement” has the meaning assigned to such term in the preamble hereof.

 

“Asset Expenses Budget” has the meaning assigned to such term in
Section 7.05(a)(B) of the Servicing Agreement.

 

“Bank Account Management Services” has the meaning assigned to such term in
Section 2.01(b) hereof.

 

“Budgets” has the meaning assigned to such term in Section 7.05(a) of the
Servicing Agreement.

 

“Consolidated Quarterly Draft Accounts” has the meaning assigned to such term in
Section 2.05(b)(ii) hereof.

 

“Consolidating Quarterly Draft Accounts” has the meaning assigned to such term
in Section 2.05(b)(iii) hereof.

 

“Delaware Trustee” means the Wilmington Trust Company, as Delaware trustee of
WEST.

 

“Draft Accounts” has the meaning assigned to such term in
Section 2.05(b)(iii) hereof.

 

A-1

--------------------------------------------------------------------------------


 

“Engine” has the meaning assigned to such term in the Indenture.

 

“Engine Assets” has the meaning assigned to such term in the Servicing
Agreement.

 

“Indenture” means the Trust Indenture dated as of the Initial Closing Date,
among, inter alia, WEST and the Indenture Trustee, and each successor indenture,
if any, thereto.

 

“Indenture Trustee” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Initial Closing Date” means September 17, 2012.

 

“Initial Period” has the meaning assigned to such term in Section 7.05(a) of the
Servicing Agreement.

 

“Insolvency Event” means: (i) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
relief in respect of the Administrative Agent or in respect of a substantial
part of the property or assets of the Administrative Agent, under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
U.S. federal or state or foreign bankruptcy, insolvency, receivership,
examinership or similar law, and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered or the Administrative Agent shall go into
liquidation, suffer a receiver or mortgagee to take possession of all or
substantially all of its assets or have an examiner appointed over it or if a
petition or proceeding is presented for any of the foregoing and not discharged
within sixty (60) days; or (ii) the Administrative Agent shall (A) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
U.S. federal or state or foreign bankruptcy, insolvency, receivership,
examinership or similar law, (B) consent to the institution of, or fail within
sixty (60) days to contest the filing of, any petition described in
clause (i) above, (C) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (D) make a general
assignment for the benefit of its creditors. ;

 

“Ledgers” has the meaning assigned to such term in Section 2.05(b)(i) hereof.

 

“Obligor” has the meaning assigned to such term in
Section 2.04(b)(iii)(B) hereof.

 

“One Year Period” has the meaning assigned to such term in Section 7.05(a) of
the Servicing Agreement.

 

“Operating Budget” has the meaning assigned to such term in
Section 7.05(a)(A) of the Servicing Agreement.

 

“Other Administrative Services” has the meaning assigned to such term in
Section 3.02(a) hereof.

 

“Quarter” means the fiscal quarter of WEST and each Subsidiary, as applicable.

 

A-2

--------------------------------------------------------------------------------


 

“Ratings” means the ratings assigned to the Notes by the Rating Agencies.

 

“Reimbursable Expenses” has the meaning assigned to such term in Section 7.02
hereof.

 

“Representatives” with respect to any Person means the officers, directors,
employees, advisors and agents of such Person.

 

“Schedule 2.02(a)” has the meaning assigned to such term in
Section 2.03(j)(iii) hereof.

 

“Service Providers” has the meaning assigned to such term in
Section 2.02(c) hereof.

 

“Standard of Performance” has the meaning assigned to such term in Section 3.01
hereof.

 

“U.S. Bankruptcy Code” has the meaning assigned to such term in
Section 8.02(c)(iii).

 

“WEST” has the meaning assigned to such term in the preamble to this Agreement.

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

“Year” has the meaning assigned to such term in the Servicing Agreement.

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ACCOUNTS

 

Deutsche Bank Trust Company Americas

ABA# ***

DDA# ***

Beneficiary: Trust and Securities Services

Payment Details: PORT [space] [Portfolio # - as listed below] (e.g. PORT ***)

Attn: Rosemary Cabrera/Irene Siegel

 

Portfolio #

 

***

Collection Account

***

Lessee Funded Account

***

Security Deposit Account

***

Expense Account

***

Note Account

***

Engine Purchase Account

***

Engine Replacement Account

***

Liquidity Facility Reserve Account

***

Initial Liquidity Payment Account

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

I-1

--------------------------------------------------------------------------------